DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 22-25, 27, 29-34 and 38-41 have been considered but are moot due to the new ground of rejection.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/008,338, 15/783, 690, 14/342,5221, 13/244,4221, and PCT/US2012/053464 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   	None of the above listed applications provide support for a dilation actuator including an elongate hollow dilator that can be advanced into and retracted from said forward position of said petal assembly to respectively dilate and contract said petal assembly, wherein said dilation actuator further comprises a ratcheting mechanism, operatively interposed between said elongate, hollow dilator and said petal assembly, defining a number of discrete positions in relation to dilation of said patient’s introitus.  As a result, all pending claims are given an effective filing date of August 8th, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to both claims 28 and 37-38 their limitations can be found verbatim in newly amended independent claims 22 and 31, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner suggests Applicant cancel claim 38.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 25, 27, 29-31, 34 and 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tan (US 6,287,251) in view of Ellman (US 2014/0114136).
 	Regarding claim 22, Tan discloses a speculum, comprising a handle (22) for gripping by a user; a petal assembly (14, 28, 70), connected to said handle, including a plurality of petals (14A, 14B, 28, 70) for dilating an introitus of a patient and defining a viewing axis (38) between said petals and extending between a proximate end of said petal assembly adjacent said petal and a distal end of said petal assembly remote from said handle (figure 6), said petal assembly having a forward portion (see figure below) configured to penetrate into said introitus when said petal assembly is in a retracted configuration (figure 6) and to dilate said introitus when said petal assembly is in an expanded configuration (column 5, lines 10-30); and a dilation actuator (20) including an elongate, hollow dilator that can be advanced into and retracted from said forward portion of said petal assembly to respectively dilate and contract said petal assembly (column 5, lines 10-30), wherein said dilation actuator further comprises a ratcheting mechanism (52), operatively interposed between said elongate, hollow dilator and said petal assembly, defining a number of discrete positions (via the rack and pawls discrete toothed engagement surfaces, 54 and 56) in relation to dilation of said patient's introitus (figures 6-7).
 	Tan discloses the claimed invention except for the dilation actuator is separate from the petal assembly.
 	Ellman disclose a speculum (figure 5) having a petal assembly (12’s) and a separate dilation actuator (14, ¶33, ¶35) having teeth (¶40) that mesh with the petal assembly (12) to expand and contract the petal assembly (¶40).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the dilation actuator of Tan to be separate from the petal assembly as taught by Ellman as it is a known alternative configuration for having the petal assembly expand and contract.  Additionally, making the dilatation actuator separate from the petal assemble allows for the ability to more easily clean and sterilize the pieces are the are separate from one another and the ability to reuse either the petal assembly or the dilation actuator.  
 	Regarding claim 25, Tan discloses the handle includes a grip portion (see figure below) and an offset connector portion (see figure below) extending between said grip portion and said petal assembly, wherein said grip portion is disposed at a nonzero angle (see figure below) in relation to said offset connector portion (figure 6).
 	Regarding claim 27, Tan discloses the dilation actuator includes a thumb surface (46), disposed rearwardly of said petal assembly adjacent said handle, for manually dilating said petal assembly, said thumb surface being accessible for operation by the user with a thumb of a first hand while said handle is gripped by said first hand (figure 6). 	Regarding claim 29, Tan discloses the ratcheting mechanism includes a release element (50) disposed at a rearward portion of said ratcheting mechanism. 	Regarding claim 30, Tan discloses the dilator is tapered such that a rearward end of said dilator has a greater cross-sectional dimension than a forward end of said dilator (figure 6).

 	Regarding claim 31, Tan discloses a speculum, comprising a handle (22) for gripping by a user; a petal assembly (14, 28, 70), connected to said handle, including a plurality of moveable petals (14A, 14B, 28, 70) for dilating an introitus of a patient and defining a viewing axis (38) between said petals and extending between a proximate end of said petal assembly adjacent said petal and a distal end of said petal assembly remote from said handle (figure 6), each of said moveable petals being moveable relative to said handle (column 5, lies 10-30); and a dilation actuator (20) including an elongate, hollow dilator that can be advanced into and retracted from said petal assembly to respectively dilate and contract said petal assembly (column 5, lines 10-30), wherein said dilation actuator further comprises a ratcheting mechanism (52), operatively interposed between said elongate, hollow dilator and said petal assembly (figure 6), defining a number of discrete positions (via the rack and pawls discrete toothed engagement surfaces, 54 and 56) in relation to dilation of said patient's introitus (figures 6-7).
 	Tan discloses the claimed invention except for the dilation actuator is separate from the petal assembly. 	Ellman disclose a speculum (figure 5) having a petal assembly (12’s) and a separate dilation actuator (14, ¶33, ¶35) having teeth (¶40) that mesh with the petal assembly (12) to expand and contract the petal assembly (¶40).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the dilation actuator of Tan to be separate from the petal assembly as taught by Ellman as it is a known alternative configuration for having the petal assembly expand and contract.  Additionally, making the dilatation actuator separate from the petal assemble allows for the ability to more easily clean and sterilize the pieces are the are separate from one another and the ability to reuse either the petal assembly or the dilation actuator.  
 	Regarding claim 34, Tan discloses the handle includes a grip portion (see figure below) and an offset connector portion (see figure below) extending between said grip portion and said petal assembly, wherein said grip portion is disposed at a nonzero angle (see figure below) in relation to said offset connector portion (figure 6). 	Regarding claim 38, Tan discloses the dilation actuator further comprises a ratcheting mechanism (52) defining a number of discrete positions (via the rack and pawls discrete toothed engagement surfaces, 54 and 56) in relation to dilation of said patient's introitus (figure 6).
 	Regarding claim 39, Tan discloses the ratcheting mechanism includes a release element (50) disposed at a rearward portion of said ratcheting mechanism (figure 6).
 	Regarding claim 40, Tan discloses the dilator is tapered such that a rearward end of said dilator has a greater cross-sectional dimension than a forward end of said dilator (figure 6). 	Regarding claim 41, Tan discloses the plurality of moveable petals include a first petal (28 or 14A) moveable in a first direction relative to said handle and a second petal (70 or 14B) moveable in a second direction, different than said first direction, relative to said handle.

    PNG
    media_image1.png
    602
    623
    media_image1.png
    Greyscale
 	Claims 23-24 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 6,287,251) in view of Ellman (US 2014/0114136) in further view of Oddenino (WO 01/21060). 	Regarding claims 23-24 and 32-33, Tan in view of Ellman disclose the claimed invention except for the handle has a longitudinal handle axis disposed at an angled of no more than 75° in relation to the viewing axis, more specifically the angle is between about 40°-60°.
 	Oddenino discloses a speculum (figures 1-3) having a handle (48) and a petal assembly (22 + 24) connected to the handle (figures 1-3) wherein the handle has a longitudinal axis (see figure below) disposed at an angle of no more than 75° in relation to the viewing axis, more specifically the angle is between about 40°-60° (angle α, figure 3 is disclosed to be between 100°-145°, preferably 120 which means the interior angle opposite is in the range of 45°-80°, preferably 60°) to distance the handle away from the viewing/working axis (axis “X – X axis” of the petal assembly) see figure 3, Page 6, lines 7-14. 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the handle of Tan to have its longitudinal handle axis disposed at an angled of no more than 75° in relation to the viewing axis, more specifically the angle is between about 40°-60° as Oddenino teaches it is a known angular offset range to distance the handle away from the viewing/working axis.

    PNG
    media_image2.png
    512
    595
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775